Citation Nr: 0419955	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee condition, 
including osteoarthritis with medial meniscus and anterior 
cruciate ligament tears.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk




INTRODUCTION

It appears that the veteran had active service in the United 
States Army from January 1971 to December 1976.  

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veteran Affairs Waco, Texas Regional Office 
(RO), which denied service connection for a left knee 
disability, to include osteoarthritis with medial meniscus 
and anterior cruciate ligament tears.  Service connection for 
plantar fasciitis, left foot, and degenerative changes, left 
ankle was granted.  The veteran is appealing only the denial 
of service connection for a left knee disability, to include 
osteoarthritis with medial meniscus and anterior cruciate 
ligament tears.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that service connection is warranted for 
left knee condition, to include osteoarthritis with medial 
meniscus and anterior cruciate ligament tears.  In this 
regard, he asserts that his current knee disorder is related 
to having injured his knee while in service.  

In support of his claim, the veteran has submitted his 
service medical records and  treatment records from the 
Temple VAMC dated from May 2000 to June 2002.  

In August 1975, the veteran reported being in a fight the 
previous night.  He stated that his left knee hurt.  Physical 
examination revealed abrasions on his left patella.  X-rays 
studies of his left knee showed no fracture.  The examiner's 
impression was contusion and a questionable ligament strain.  

Reports from Temple VAMC dated from May 2000 to June 2002 
show that the veteran was diagnosed as having osteoarthritis, 
medial patellofemoral compartment, and degenerative joint 
disease of the left knee, as well as many other diagnoses for 
the knee.  An April 19, 2001 report states that an MRI of the 
left knee demonstrates almost complete disappearance of 
medial meniscus suggestive for major tear, partial tear of 
anterior cruciate ligament, minimal joint fluid, and 
degenerative change with at least three loose bodies in 
tibiofemoral joint space.  In December 2000, the veteran 
stated that many years ago he had a fall onto his kneecap and 
was told that he shattered everything under his kneecap.  
Also in December 2000, the veteran mentioned that he had two 
arthroscopic procedures, his last being in 1995.  

During a September 2003 hearing before a Decision Review 
Officer, the veteran testified that he was treated by private 
doctors in Beeville and Corpus Christi beginning in 1977 for 
his left knee condition.  He also mentioned having had five 
total surgeries on his left leg, at least one of which was 
between 1981 and 1982.  These treatment and surgical reports 
are not of record, and are necessary for the adjudication of 
this claim.  

In addition, there is inadequate medical evidence to link the 
veteran's current left knee condition, to include 
osteoarthritis with medial meniscus and anterior cruciate 
ligament tears, to his injury in service.  For this reason, 
the veteran should be scheduled for a VA examination to 
determine the connection between his injury in service and 
his current knee condition.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations, 
hospitalizations and treatment, including 
surgical, received by him for a left knee 
disability.  Then obtain copies of all 
related medical records which are not 
already on file, to specifically include 
treatment reports from private physicians 
in Beeville and Corpus Christi and 
surgical reports beginning in 1981.

2.  Schedule the veteran for an 
appropriate VA examination for the 
purpose of determining the exact etiology 
of his knee condition, including whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely that not 
(i.e., probability less than 50 percent) 
that his current knee condition is the 
result of injury during active service.

The examiner must provide a complete 
rationale for the opinions expressed.  
The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner.

3.  The RO should review the additional 
evidence which is obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



